ANSTEAD, Judge,
dissenting.
I believe the trial court erred in concluding that there was no security agreement involved in the commercial transaction litigated here. The evidence was overwhelming, indeed, uncontradicted, that a security agreement existed. The appellee’s witness expressly admitted the existence of a security agreement in his testimony and only denied having seen a signed copy of the agreement after the transaction was completed. In contrast to this, the purchase agreement specifically referred to the security agreement, the appellant Lubarsky expressly testified that he executed a security agreement and provided the terms thereof by identifying an identical agreement and, most telling of all, the appellee’s principal admitted that a security agreement was executed.